Citation Nr: 1108282	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  09-07 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a herniated disc at L4-L5.  

2.  Entitlement to service connection for a neurological disorder including erectile dysfunction and loss of control of bladder and bowel, claimed as being secondary to the herniated disc disability. 


ATTORNEY FOR THE BOARD

Donna D. Ebaugh



INTRODUCTION

The Veteran served on active duty from July 1970 to June 1972.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the RO in Atlanta, Georgia.

Although the Veteran has submitted evidence of a medical disability and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The issue of entitlement to service connection for a neurological disorder including erectile dysfunction and loss of control of bladder and bowel, claimed as being secondary to the herniated disc disability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the entire period on appeal, the Veteran's herniated disc disability has been productive of pain and a need for pain medication as well as help with dressing; objective findings have not shown unfavorable ankylosis of the entire thoracolumbar spine or any incapacitating episodes.   




(CONTINUED NEXT PAGE)


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a herniated disc at L4-L5 have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A pre-adjudication notice letter provided to the Veteran in January 2008 met all of the VCAA notice requirements.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of outpatient treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In compliance with its duty to assist, the RO associated the Veteran's private treatment records with the claims file.  No outstanding evidence has been identified.  

The Veteran was also provided with a VA examination relating to his thoracolumbar spine disability in June 2008.  There is no objective evidence indicating that there has been a material change in the severity of his thoracolumbar spine disability since the June 2008 VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  

The Board acknowledges that the Veteran's arguments that the June 2008 VA examination is inadequate because the examiner did not have access to the Veteran's claims file, spent too little time examining him, and did not take range of motion findings.  First, the Board notes that the June 2008 VA examination report contains range of motion findings consistent with the ranges that support the Veteran's 40 percent disability rating.  Additionally, the Veteran reported that the VA examiner asked him to complete other lumbar spine movements, such as lying down and sitting up, thus indicating that the Veteran does not have unfavorable ankylosis of the entire thoracolumbar spine and therefore does not meet the rating criteria for a higher disability rating.  Additionally, the VA examiner conducted an interview with the Veteran including a review of the functional effects of the Veteran's disability.   

Next, the Board notes although the Veteran's claims file was not available for the VA examination, the June 2008 VA examiner indicated that the Veteran's X-rays were within normal limits and that there was no change in the VA diagnosis, indicating that the examiner was aware of the Veteran's pertinent medical history. Therefore, the Board finds that the Veteran is not prejudiced by the lack of availability of the claims file at the time of the June 2008 VA examination and the VA examiner substantially complied with the examination request.  Indeed, the Court has explicitly held that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was or was not reviewed.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, a remand for a new VA examination would unduly delay resolution.

For the foregoing reasons, the Board finds the June 2008 VA examination report to be thorough and adequate upon which to base a decision with regard to his claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability under the applicable rating criteria.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant facts.  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2010).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2010).

The Court of Appeals for Veterans Claims (CAVC) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the CAVC in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2010).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

Historically, service connection for the Veteran's thoracolumbar spine disability was established in a rating decision of April 2005, with an effective date in September 2004, and rated as 20 percent disabling.  In January 2008, he requested an increased rating and in September 2008, the RO increased his disability rating to 40 percent rating.  In October 2008, he disagreed with the disability rating and asserted that his service-connected disability warranted a higher rating.  

The Veteran's service-connected thoracolumbar spine disability has been rated by the RO under the provisions of Diagnostic Code 5243 for intervertebral disc syndrome.   

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (1) instructs VA to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When rating intervertebral disc syndrome (Diagnostic Code 5243), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  A 60 percent disability rating is assigned for intervertebral disc syndrome if incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  

Moreover, an "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.

The Board has reviewed the evidence of record and finds that the weight of evidence does not support the next-higher 50 percent rating.  

In reaching its conclusion, the Board has considered the Veteran's private treatment records, statements by the Veteran, his ex-wives, and his friend, as well as the June 2008 VA examination report.  

First, private treatment records did not reveal any evidence of ankylosis of the thoracolumbar spine.  In fact, in November 2007, a private treatment record revealed range of motion findings including flexion to 40 degrees and extension to 17 degrees.  The Board notes that in November 2007, the private physician prescribed treatment two to three times per week for a period of four weeks as follows: a home traction unit, hot and cold packs, electronic stimulation, joint mobilization, therapeutic exercise, and TENS.  Additionally, the private treatment records did not indicate any incapacitating episodes. 

As previously mentioned, the Veteran underwent a VA examination in June 2008.  The VA examination revealed no ankylosis of the lumbar spine.  Range of motion findings were as follows: forward flexion from zero to 30 degrees with pain, extension to 5 degrees with pain, lateral rotation to 15 degrees bilaterally with pain, lateral flexion to 10 degrees bilaterally with pain.  Range of motion was not limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner indicated that the Veteran's posture was within normal limits, gait was abnormal as he limped due to his left knee problem, and the Veteran did not require any assistive device for ambulation.  There was no evidence of radiating pain on movement.  Muscle spasm was absent.  There was tenderness noted on examination of the lumbar area.  There was negative straight leg raising test on the right and left.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  The examiner further noted that the effect on the Veteran's daily activity was that he needs help to put on pants and shoes. 

Additionally, at the time of the June 2008 VA examination, the Veteran reported stiffness, weakness, numbness, bladder complaints, bowel complaints and erectile dysfunction.  He reported that he had no visual disturbances, fevers, malaise or dizziness.  He also indicated that he had pain located at L3-L5 on both sides to his upper quads and that pain occurred constantly.  The characteristic of the pain was crushing, burning, aching, oppressing, sharp, sticking and cramping.  The Veteran reported that his pain level was at 8, when measured from one to 10 with 10 being the worst.  He reported that pain could be elicited by physical activity and was relieved by medication including Oxycontin, Percocet, gabapentin, Lyrica, and Soma, each taken multiple times per day.  He reported that he could function with medication.  He described his symptoms as constant back pain and ache that was moderate to severe, as well as knees buckling to burning and cramping of upper front quads.  He reported functional impairments including problems with bowel movements, bladder function, and erectile dysfunction.  

An X-ray of the lumbar spine reviewed in conjunction with the June 2008 VA examination indicated findings within normal limits.

Based on the foregoing, a higher (50 percent) rating is not warranted for unfavorable ankylosis of the entire thoracolumbar spine as objective evidence indicated there was no evidence of ankylosis of the thoracolumbar spine.  Additionally, the evidence does not indicate that the Veteran has been prescribed bed rest or experienced any incapacitating episodes of at least 6 weeks during a 12 month period.  Thus, a higher, 60 percent rating for intervertebral disc syndrome (DC 5243) is not warranted. 

Regarding the DeLuca provisions, the Board notes that at the June 2008 VA examination the Veteran described constant pain.  He reported that he treated his flare ups with medication.  As previously mentioned, the June 2008 VA examiner noted that the Veteran's range of motion was not limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Additionally, the only functional effect described by the Veteran was that he requires help dressing and putting on shoes.   

The Board has also considered the Veteran's statements regarding back pain and that he believes he would experience incapacitating episodes if he did not take medication.  The Board has also considered statements by the Veteran's ex-wives as well as his friend, regarding their observations of his back pain and associated neurological problems.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran, his ex-wives, and his friend are competent to report their observations because this requires only personal knowledge as it comes to them through their senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, more probative than the Veteran's assessment, or his ex-wives' and friend's assessment, of the severity of his disabilities.  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied as to the herniated disc disability. 

Finally, the disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service- connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, there has been no showing that the Veteran's disability picture for his herniated disc disability could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned rating adequately describes the severity of the Veteran's symptoms for this disability during the period of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.

In conclusion, the Board finds that the Veteran's symptoms do not more nearly approximate the criteria for a disability rating of 50 percent.  As the preponderance of evidence is against his claim, the appeal is denied.   


ORDER

A rating in excess of 40 percent for a herniated disc at L4-L5 is denied. 


REMAND

The Veteran's claim for service connection for entitlement to service connection for a neurological disorder including erectile dysfunction and loss of control of bladder and bowel, claimed as being secondary to the herniated disc disability, was denied in September 2008.  He submitted a notice of disagreement in October 2008.  Specifically, his notice of disagreement indicated that he disagreed with sections one and two of the rating decision.  Those sections were decisions regarding the herniated disc disability discussed above and the claim for service connection for erectile dysfunction and loss of control of bladder and bowel, including secondary to the herniated disc disability.

To date, no Statement of the Case regarding this matter has been furnished.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (Court) held that, when an appellant files a timely notice of disagreement as to a particular issue, and no Statement of the Case is furnished, the Board should remand, rather than refer, the claim for the issuance of a Statement of the Case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall issue a Statement of the Case on the issue of entitlement to service connection for a neurological disorder including erectile dysfunction and loss of control of bladder and bowel, claimed as being secondary to the herniated disc disability.

2.  The RO/AMC shall clearly advise the Veteran and his representative of the need to file a substantive appeal if he wishes to perfect appeals on these issues.  If appeals are perfected, then the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


